Citation Nr: 1017137	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  05-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to July 
1954.  He died in May 2003.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter was previously before the Board in May 2006 and 
was remanded, then again in April 2007, at which time the 
claim was denied.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2008 Order, the Court vacated the April 
2007 Board decision and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Remand (Joint Motion).  In October 2008, the Board remanded 
this case for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that this case must be remanded as there is 
insufficient evidence to decide the claim, and that the 
medical opinion obtained by the RO is not adequate for rating 
purposes as it does not address all questions posed in the 
Board's October 2008 remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998).

In pertinent part, the Veteran was service-connected for 
traumatic arthritis of the right ankle, status post 
arthrotomy.  VA clinical records beginning in the mid-1990's 
and thereon clearly document his credible report of give-way 
episodes of the right ankle, which occurred as frequent as 1 
to 2 times per month.

The record also reflects that the Veteran began to experience 
imbalance and falling episodes in September 2001 due to 
nonservice-connected right temporoparietal glioblastoma 
multiforme.  The underlying disease process was diagnosed as 
primary central nervous system lymphoma (non-Hodgkins 
Lymphoma, large B-cell type).  Medical records show that he 
progressively regained his ability to walk unassisted 
following a craniotomy.  An April 2002 VA clinical record 
noted his report of dizziness since his craniotomy in 
September 2001.  He further reported episodes of right ankle 
give-way which had caused some falling spells.

Records from Dr. N.A. reveal an October 2002 assessment that 
the Veteran's lymphoma disease process was progressing.  A 
March 2003 clinic note indicated that the Veteran was 
experiencing "more balance disturbance."  He also 
manifested edema of the ankles and feet which were attributed 
to a syndrome of dexamethasone usage over a protracted time.  

The last clinical record, dated in late March 2003, described 
him as sleeping for 18 hours of the day, tending to drift off 
to sleep very readily.  He had a left homonymous hemianopsia 
but his strength was generally good, being able to stand up 
and ambulate with very little limitation.  None of the 
records from Dr. N.A. references the Veteran as demonstrating 
right ankle instability.

The Veteran was hospitalized at Florida Hospital in late 
April  2003.  He was reported as having falling down in the 
bathroom resulting in severe hip pain.  The family reported 
that he had been disoriented at home for the last several 
days, and not eating properly.  The initial impression was 
fracture of the greater trochanter of the left femur and 
seizure disorder.  

During the surgery to repair the fracture, the Veteran was 
anesthetized and became very hypotensive, nearly going into 
cardiac arrest.  After his condition stabilized, he underwent 
an esophagogastroduodenoscopy with percutaneous endoscopic 
gastronomy (PEG) tube placement based upon an assessment of 
"brain tumor with failure to thrive."  He was discharged in 
early May 2003 with his vital signs within normal limits.  
Hospice service was provided.  He died at his home five days 
later.

The death certificate, signed by Dr. N.A., lists the cause of 
the Veteran's death as hip fracture due to primary central 
nervous system lymphoma.  By letter dated November 2003, Dr. 
N.A., indicated that his death was primarily related to his 
lymphoma, but that his severe arthritis was a complicating 
factor which "may have" precipitated his fall resulting in 
a hip fracture that ultimately resulted in his death.

By letter dated in February 2005, Dr. N.A. opined that 
service-connected right ankle arthritis was a "complicating 
factor" that precipitated the Veteran's fall which resulted 
in the hip fracture that caused his death.  

Based on this record, the Board in October 2008 indicated 
that the evidence of record was insufficient in addressing 
how a "hip" fracture could be deemed an underlying cause of 
death, as it did not seem intuitive that a bone fracture 
could be an immediate cause of death.  The hospitalization 
records from Florida Hospital appeared to attribute the 
Veteran's imbalance, disorientation and inability to feed 
himself to a seizure disorder and/or brain tumor.

To address these deficiencies, the Board offered Dr. N.A. an 
additional opportunity to clarify the medical basis for his 
opinion that a relationship existed between the Veteran's 
right ankle arthritis and cause of death.  The Board also 
directed the RO to obtain a VA medical opinion addressing 
this issue, as well as whether any of the Veteran's service-
connected disabilities caused, or substantially or materially 
contributed, to his death.

An October 2009 response from Dr. N.A. indicated that an 
opinion could not be provided without access to the Veteran's 
medical records, which were no longer in his possession.  No 
further action was taken by the RO.  The claim must be 
remanded, in part, as VA has a duty to notify the appellant 
to provide Dr. N.A. a copy of those records or, upon proper 
authorization, that VA could provide Dr. N.A. a copy of the 
records.  Watai v. Brown, 9 Vet. App. 441, 444 (1996). 

Furthermore, the January 2010 VA medical opinion obtained 
indicated that the Veteran's unsteadiness due to right ankle 
arthritis contributed to his death in a substantial manner.  
This reviewer, however, did not address the Board's remand 
directive requesting an explanation regarding the medical 
etiology of a finding that the immediate cause of the 
Veteran's death was due to a hip fracture.  As such, the case 
must also be remanded as the report does not comply with the 
Board's October 2008 remand directives, and is inadequate for 
rating purposes.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO should notify the appellant that Dr. 
N.A. has informed VA that he needs a copy of the 
Veteran's medical records in order to provide 
clarifying medical opinion as to the medical 
basis for his opinion that there is a 
relationship between the Veteran's right ankle 
arthritis and his ultimate demise.  The 
appellant should be advised that she may provide 
a copy of the Veteran's medical records to Dr. 
N.A. for completion of a medical opinion or, 
upon proper authorization, that VA could provide 
Dr. N.A. a copy of the relevant records.

2.  Thereafter, the RO should make arrangements 
for the Veteran's claims folder to be forwarded 
to an appropriate VA physician.  The physician 
is asked to thoroughly review the records, to 
include the November 2003 and February 2005 
letters from the private physician, and any 
other statements associated with the claims 
file, and opine whether it is at least as likely 
as not (fifty percent probability or more) that 
any of the Veteran's service-connected 
disabilities (with particular emphasis on right 
ankle arthritis) either caused his death or, if 
not a direct cause, otherwise contributed 
substantially or materially to cause his death. 

The physician is also asked to comment on the 
determination in the death certificate that the 
immediate cause of the Veteran's death was a hip 
fracture and to discuss the medical etiology of 
such a finding.

If any opinion cannot be provided without 
resort to speculation, the reviewing 
physician must provide the reasoning for 
that determination and clearly identify the 
precise facts which could not be 
determined.  In particular, the examiner 
should clarify whether the opinion could 
not be rendered due to limitations of 
knowledge in the medical community at large 
and not those of the particular examiner 
(e.g., whether there is need to resort to 
medical literature or obtain a specialist 
opinion, that there is insufficient medical 
knowledge that a specific in-service injury 
or disease could possibly cause the claimed 
condition, and/or that the actual cause 
cannot be selected from multiple potential 
causes).  

3.  After completing the requested development, 
the RO should again review the record and 
readjudicate the claim.  If any benefit sought 
on appeal remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate time should be given for them to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

